Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 3.	This action is in response to the papers filed on 05/05/2022.  
All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  
Claims 1-2, 6-9, 19-20, 24-28 and 39-40 are pending in the application. 
Claims 19-20, 24-28 and 40 are withdrawn due to non-elected invention.
Claims 1-2, 6-9, and 39 are under the examination. 
Claim Interpretation 
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this situation, the recitation of claim 1 “a means for visual detection”, is interpreted as creating a rebuttable presumption that the “a means for visual detection …” limitation is to be treated in accordance under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation recites the term “means” and it is modified by functional language that is sufficient to perform the recited function. 
In addition, the means for visual detection is interpreted as a first nucleic acid coupled to a horseradish peroxidase (HRP) or other means for visual detection that are equivalent to horseradish peroxidase, that were known in the art prior to the effective filling date of the invention.  In this regard, the specification discloses labelling the first nucleic acid sequence with a means for visual detection (see page 3 line 29 through page 4 line 20, Figure 1) The specification also discloses that “the means for visual detection can be HRP” (page 4 line 20). 
Maintained Rejections
Claim Rejections - 35 USC § 103 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1- 2, 6-8 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar et al., US Patent: US 9,797,894 B2, priority date of 28 November 2013), in view of Cros (Cros et al. Patent Number: 5695926, Date of Patent: 09 December 09 1997); Truex and Trias (US20080299585); Legendre (Legendre et al. J Vis Exp; 2013;71: 50057: 1-8); and Afanassiev (Afanassiev et al. Nucleic Acids Research; 2000;28:12:e66:1-5 from IDS and cited in the specification).
Claim 1 is directed to a product “A Kit” that comprises “A receptacle” and “A substrate”. The specification discloses that the receptacle can be large enough to contain a typical sample of body fluid from a subject (e.g. 0.5 to 10 ml) and then to contain a suitable amount of tetramethylbenzidine (TMB) substrate or other detectable substrate (e.g. 0.5 to 10 ml) (page 30 line 16-24, p 4 line 10-23, 13/956,841 
p 7 line).
Claim 1 (b) recites “a substrate” which is interpreted as a solid surface because of the disclosure of the specification (see Figure 1 and page 3 line 6-14). The claim recites “(b) a substrate comprising a first portion with an integrated positive control result for comparison to a result obtained with the biological fluid sample, and a second portion for receiving a portion of the biological fluid sample from the receptacle”. Thus, the recitation as “ A substrate comprising a first portion with an integrated positive control result ……and a second portion for receiving a portion of the biological fluid sample from the receptacle” is interpreted as “ A solid surface that comprises two portions, a first portion of an integrated positive control result and a second portion for a test sample from the receptacle”.
With regard to the recitation of “wherein when a biological fluid sample containing the marker and having a volume of 0.5 mL to 10 mL is placed into the receptacle, the first nucleic acid is released from the first portion of the interior surface, and the first and second nucleic acids hybridize to the first and second complementary nucleic acid sequences of the marker, such that the first nucleic acid becomes attached to the second portion of the interior surface via the marker and the second nucleic acid” in the claim 1 (a product claim), this recitation is direct to the method that describes how the receptacle will function. 
The recitation as “the first nucleic acid is released from the first portion of the interior surface, ……the second portion of the interior surface via the marker and the second nucleic acid” is directed to functional limitations of recited structures of the receptacle (see MPEP 2114, also see MPEP 2114 II). 
With regard to claim 1, limitation of receptacle, Kumar teaches an assay device for binding assays (for example, a multi well-assay plate, a reaction vessel, a test tube or a cuvette or a well or cartridge) (see abstract, Col 8 line 64 through and col 9 5, Col 15 line 4-18, Col 14 line 52-63) for the purpose of detecting analytes in a sample. A well or test tube is considered as a receptacle because it can receive the test fluid and contain it. Kumar teaches using glass solid surface and using the solid surfaces as an interior surface of the assay container, for example, test tubes or cartridges or wells (see col 15 line 4-18), indicating using glass vial as a receptacle (Limitation of claim 2).
Kumar teaches the sample can be a biological sample such as urine (col 6, lines 4-7).  Kumar teaches using a biological sample (e.g. urine) volume of 1 ml or greater to perform the assay (Example 1 col 26 line 3- 25, Example 4, col 27 line 65 through col 28 line 20, col 6 line 1-17, col 7 line 3-46) and collecting sample in a first large volume and releasing into a small volume to concentrate an analyte and using 10-fold decrease of a suitable assay diluent (e.g. 1 ml of diluent for 10 ml of sample) (Example 1 col 26 line 3- 25). Kumar teaches using appropriate volume of reagents in the assay to dispend on the determined areas (col 29 line 51-59), indicating optimizing the volume as required (see col 30 line 52-59). 
Thus, Kumar teaches a kit comprising a receptacle (e.g. glass vial) (having an interior surface and an exterior surface) for receiving a biological fluid sample that is large enough to contain the biological fluid sample (e.g. 10 mL) and a suitable assay diluent (e.g. a detectable substrate having a volume of from 1 mL), as described above. Accordingly, the teachings of Kumar encompass a container that is large enough to contain a desired volume of a biological sample (e.g. 0.5 to 10 ml) and a desired suitable reagent for hybridization assay to perform (e.g. 0.5 to 10 ml).
With regard to the concept of using first and second nucleic acids for a hybridization assay to detect a selected marker, Kumar teaches the analytes and reagents for detecting can be different analytes and their binding partners, including nucleic acids. Kumar teaches detection employs nucleic acid hybridization and agents that work in pairs such as oligonucleotides and their complements (col 8, lines 5-10, lines 43-45). Kumar teaches that assay devices can be preloaded with assay reagents dried to the surface of the device, such as chambers, channels, wells, etc. (col 9, lines 26-28) to improve speed and provide excellent stability during storage (col 9, lines 13-20). Kumar teaches that the dried reagents can be any reagents that can be dried and reconstituted (col 9, lines 15-17). Kumar teaches and illustrates (Figure 9c) reversibly immobilizing reagents (elements 150 and 160 of Figure 9c) on different inner surfaces of the device (element 110), where these reagents are dried and fixed to the inner surfaces (Figure 9c, col 29, lines 60-67). Particularly, Kumar teaches the assay device comprises different zones for reagents storage (i.e. storage zone and use zone) for conducting the assays (see col 10 line 37-66). The storage zone comprises a surface-reagent complex, and the reagent is linked to a first/second targeting agent including a releasable binding interaction between first and second targeting agents (see col 2 line 22 through col 3 line 7, col 8 line 4-9, col 10 line 37-66). Kumar teaches releasing the reagent from the storage zone when contacting with the sample (e.g. releasing the first nucleic acid from first portion of the interior surface) and the released reagent is transferred from the storage zone to the use zone (for example, Figure 9c: element 120-floor of well/container, and elements 130a, 130b, and 130c, corresponding to immobilized capture reagents) to perform the assay (see col 10 line 37-66). The use zone includes reagents bound to a solid support within the use zone (col 10 line 46-49, Fig 9 c-d). The cited Figures show storing the binding reagents (for example, corresponding to the instantly claimed first and second nucleic acids) at two different non-overlapping zones on the interior surface of the container. 
Kumar teaches the reagent is a binding reagent (e.g. binding reagent with a detectable label) capable of binding an analyte of interest in a sample (indicating having first nucleic acid coupled to a means of visual detection), and the use zone has an additional reagent bound to a solid support within the use zone (e.g. second nucleic acid immobilized on a second portion of the interior surface); and forming a sandwich complex when the analyte in the sample binds to the surface of the use zone via the additional reagent (see col 10 line 49-61, also see col 1 line 49-63, Col 3 line 42 through Col 4 line 15, Fig. 5 b, Fig. 7-9, col 18 line 62 through col 19 line 13). Kumar teaches detecting hybridization result in the method via various techniques including colorimetric assays or visual inspection, and the use of detectable and measurable signals (see col 18 line 47-50, col 18 line 62 through col 19 line 44). Kumar teaches that the labels can be directly visualized and may include enzymes or other chemically reactive species that have a chemical activity that leads to a measurable signal such as light scattering, absorbance, fluorescence, etc. (col 18 line 62 through col 19 line 13). 
With regard to a substrate, Kumar teaches using lateral flow device having assay reagents that includes targeting agents or binding agents and filtration membrane used on lateral flow test strips (col 8 line 64 through col 9 line 5, col 15 line 11-18), indicating the device having the substrate that comprises different integrated portions having reagents to perform binding assays.  
Accordingly, the above structural requirements of the recited receptacle are met by the prior art. The functional characteristics as “releasing the first nucleic acid from the first portion of the interior surface, and hybridizing the first and second nucleic acids to the first and second complementary nucleic acid sequences of the marker, such that the first nucleic acid becomes attached to the second portion of the interior surface via the marker and the second nucleic acid”, are inherent properties of the recited components in the receptacle when it receives the biological fluid sample.  [“A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” (MPEP 2114 II)]. Nonetheless, the teachings of Kumar as described above include this limitation. 
The instant claim recites that the elements make up a kit. The instant specification does not provide any limiting definition for a kit.  A kit is merely a set of materials or parts needed for a specific purpose. The disclosed reagents are considered a kit because they are a set of materials that are assembled together in a receptacle. The claim does not require anything further.  
With regard to claim 1, Kumar teaches forming sandwich complex via binding of analyte in a sample with first binding reagent having a detectable label from the dry-store at storage zone and second reagent immobilized in the use zone (figure 9c-d); and performing nucleic acid hybridization as a routine method in the assay device, however, Kumar does not explicitly illustrate a nucleic acid sandwich assay first and second nucleic acids reagents to first and second nucleic acid sequence of the marker in the sample. Kumar does not describe a particular volume of the reagents and the container; and a substrate that comprises a first portion with an integrated positive control result for comparison to a result obtained with the biological fluid sample, and a second portion for receiving a portion of the biological fluid sample from the receptacle. Kumar does not teach an agarose film that is coated on the interior surface of a receptacle, although Kumar teaches using polymer solid phase to immobilize nucleic acid, as described above.
With regard to having first and second nucleic acids that are complementary to first and second nucleic acid sequences of a selected marker, Cros teaches how this nucleic acid-sandwich hybridization is routine. Cros teaches a procedure for detecting single-stranded nucleotide sequences in a sample using a passively fixed capture probes (e.g. fixed on polymer support) with a labeled- detection probe in a sandwich hybridization technique (abstract, col 4 line 45-67, col 1 line 15-36. col 4 line 12- 17, col 5 line 20-41). Particularly, in the sandwich hybridization assay, Cros teaches that the capture and detection probes are capable of hybridization, respectively, with two non-overlapping areas of the nucleotide target sequence in the presence of the target (i.e. the capture probe and detection probe being substantially complementary to two non-overlapping regions of the target sequence) (see claim 2 at col 69 line 7-24, claim 1, col 3 line 8-19). 
Cros teaches using nucleic acid probe (e.g. detection probe) that is coupled with enzymatic marker including horseradish peroxidase (HRP) (col 4 line 12-24, see Example 3), indicating the means for visual detection, that is HRP (Limitation of claim 6). Cros teaches that the marker is from one or more high-risk human papillomavirus (HPV) strains comprising HPV 16, HPV 18 and HPV 33 (see Example 3 Table 2, Example 4 Table 3, Example 16 Table 18) (Limitation of claims 7-8).
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the invention, to have used nucleic acid sequences with the capability to complementarily hybridize to non-overlapping regions to the target nucleic acids in the sample for a method of sandwich hybridization.  As described above, Kumar teaches and illustrates reversibly immobilizing reagents (e.g. nucleic acids or antibody) on different inner surfaces of the device, where these reagents are dry-stored on the inner surfaces to perform sandwich assays. It would have been obvious to the ordinary artisan to have substituted nucleic acid targeting agents for the illustrated antibody targeting agents in the sandwich assay taught by Kumar at figure 9c-d because Kumar teaches that targeting agents can be antibody/antigen or nucleic acids and their complements and Cros specifically illustrates a sandwich assay which involves detection of a nucleic acid target with oligonucleotide detection and capture probes.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Kumar and Cros do not specifically teach a substrate that comprises a first portion with an integrated positive control result for comparison to a result obtained with the biological fluid sample, and a second portion for receiving a portion of the biological fluid sample from the receptacle. However, like Kumar, Truex and Trias teach a colorimetric assay for detecting analytes. Truex and Trias teach a method for rapid measurement of secretory phospholipase A2 (sPLA2) levels in a biological fluid test sample that comprises of an enzyme-linked immunosorbent (ELISA)-based assay (Page 1, paragraph 0005). Truex and Trias further teach control strips that have been treated with biological fluid test samples (e.g. urine test) or different types of strips or matrixes may be implemented with the colorimetric detection methods to compare the results of a colorimetric assay to standards (Page 6, paragraph 0047). The control strip is a substrate (a strip) which includes a first portion with a positive control and a second portion for receiving a portion of the biological fluid sample from the test fluid. The portion “for receiving a portion of the biological fluid sample from the test fluid” is shown by the fact that the reference teaches that the strip is treated with the samples.   
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the invention, to have modified the substrate of Kumar in view of a strip (a substrate) comprising two different portions (i.e. a positive control and the test fluid), as taught by Truex and Trias. As described above, Kumar teaches detecting hybridization result via colorimetric assays and directly visualizing the test result; and using lateral flow device having the substrate that comprises different integrated portions having reagents to perform binding assays. In addition, Truex and Trias teach rapid detection of biological sample via binding assays (abstract), and the feasibility of observing and comparing the test result through color and/or color intensity with a standard strip (para 09). Thus, it would have been obvious to have substituted the test strip of Truex and Trias, with the substrate used to detection of the assay result, as taught by Kumar in view of Cros. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Kumar, in view of Cros, and Truex and Trias does not teach using a receptacle having a volume of 10-20 ml, although Kumar teaches a receptacle of greater than 1 ml volume to perform binding assay. The teachings of Kumar include using glass vial having a desired volume of 1-20 ml, as described above. Legendre further teaches using 20 ml glass scintillation vials (Thermo Fisher Scientific, Ottawa, ON, Canada; Cat. No. 03-337-15) for proper fixing of Drosophila embryo that utilizes a biphasic fixation solution (Page 2, paragraph 2 and 3). The glass scintillation vials taught by Legendre have the capacity to load a volume of 10-20 ml and they can be used for fixation purpose inside the vials. (Limitation of claim 39)
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the invention, to have modified the kit containing the receptacle and a substrate of Kumar, in view of Cros, and Truex and Trias by providing the receptacle having 20 ml volume by Legendre. This would have been obvious to have substituted the receptacle with a glass vial of 10-20 ml volume, as taught by Legendre with the container of Kumar, in order to provide a receptacle that would be capable of accepting a large sample volume. In addition, the combination of the receptacle with a substrate containing control indicators would also provide a set of reagents suitable to perform assay for large sample volume required for detecting particular target including high-risk HPV strains (e.g. a kit for detection of urine sample).
Kumar teaches a storage zone including a porous support (e.g. porous membrane) as solid phase-support for reagents (see col 10 line 21-36, col 15 line 4-11).  However, Kumar in view of Cros, Truex and Trias, and Legendre do not teach having agarose film on the second portion of the interior surface of receptacle, however Afanassiev teaches a method of synthesizing an agarose film using an agarose solution on a glass slides and a method of incorporating oligonucleotides to immobilize on the agarose matrix. The glass slides with immobilized oligonucleotides-agarose matrix are prepared and they are ready to be used for hybridization (Page 2, column 1, paragraph 3-4). The immobilization of nucleic acid in an agarose film corresponds to the second nucleic acid coupled to an agarose film on the second portion of the inter surface that is in the claim.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the invention, to have modified the kit containing the receptacle and a substrate of Kumar in view of Cros, Truex and Trias, and Legendre, so as to have used agarose film to immobilized second nucleic acid on the interior surface of the receptacle, as taught by Afanassiev. Kumar teaches using polymer solid phases as interior surface of the assay well (which may contain dry reagent and desiccant wells) (see col 15 line 4-18, col 34 line 6-67, Fig 13 e and Fig. 14); the desiccant containing polymer blends may be films (see col 34 line 65-67); and immobilizing specific binding partner (e.g. the second nucleic acid) on solid phase (see col 20 line 17-52). The skilled artisan would have found it obvious to have used agarose polymer when considering to immobilize nucleic acid in solid phase for hybridization assay, because agarose film is known for use in covalent linking of oligonucleotides and a widely used support material in molecular biology (see page 1 col 2 of Afanassiev). Having an agarose film on a receptacle of Kumar for oligonucleotides immobilization would provide a support to immobilize nucleic acid for performing hybridization assay with the reasonable expectation of success (see p 5 col 1 of Afanassiev).  
In addition, both Kumar and Cros teach detecting HPV in the method (see Col 5, line 64, col 6 line 7-61 of Kuman and see col 9 line 40-41 of Cros for teaching sandwich hybridization technique to detect nucleic acid sequences, e.g. HPV 16). It would have been obvious to have had a kit of Kumar in view of Cros, Truex and Trias, Legendre and Afanassiev, in order to provide a basis for having a kit that is able to perform the assay with a high degree of specificity (see col 2 line 19-34 of Cros), and for comparing the result in the receptacle to a control to make an assessment of the assay outcome easily.
7.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar et al., US Patent: US 9,797,894 B2), in view of Cros (Cros et al. Patent Number: 5695926, Date of Patent: 09 December 09 1997), Truex and Trias (US20080299585) and Legendre (Legendre et al. J Vis Exp; 2013;71: 50057: 1-8), and Afanassiev (Afanassiev et al. Nucleic Acids Research; 2000;28:12:e66:1-5 from IDS and cited in the specification), applied to claims 1-2,  6-8 and 39 above, further in view of Wang (Wang et al. Biosensors; 2012; 2: 32-42).
The teachings of Kumar, in view of Cros, Truex and Trias, Legendre, and Afanassiev on as they related to claims 1-2, 6-8 and 39, from which claim 9 depends, are given previously in this office action and fully incorporated here. 
With regard to claim 9, which depends from claim 1, Kumar, in view of Cros, Truex and Trias, Legendre, and Afanassiev do not teach the use of a paper as a substrate. 
Wang teaches a lateral flow assay test strip that contains zones of integrated test line region and control line region located on an underlying nitrocellulose membrane (Figure 1, P 34), as described in previous office action. Thus, Wang teaches a kit that comprises pads that can contain sample and test reagents including immobilized probes of nucleic acid sequences, HRP and substrate reagent (Figure 1, p 34 para 1 through p 36 para 1). Wang further teaches the use of equal volume of the sample and the detecting reagent (p 36 para 3). The nitrocellulose membrane is considered as the substrate that is in the claim 9, which depends on the claim 1, because the substrate is considered as an underlying substance or a layer. Additionally, nitrocellulose membrane is also known as nitrocellulose paper.  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art, before the effective filing date to have modified the receptacle and the substrate combination, as taught by Kumar, in view of Cros, Truex and Trias, Legendre, and Afanassiev, so as to have substituted the substrate with a substrate made of paper, as taught by Wang. Kumar, in view of Cros, Truex and Trias, Legendre and Afanassiev on teaches a kit comprising a receptacle that is large enough to contain the recited volume requirement, first and second nucleic acid sequences that are complementary to first and second nucleic acid sequences of a selected marker at non-overlapping region on the marker, and detectable signals to determine the assay’s result. Additionally, Truex and Trias teaches a detection of the assay on a solid substrate, as described above. Wang teaches the use of a solid substrate that is capable to perform nucleic acid binding assay and generate signals (Figure 1, p 36 para 3). Thus, it would have been obvious to have substituted a substrate made of nitrocellulose paper of Wang, to the assay kit of the references, in order to provide a steady support in performing the result detection in the kit.

Response to Arguments
The response traverses the rejection on pages 7-9 of the remarks mailed on 05/05/2022.
	The response asserts “None of the cited references suggest that a receptacle for a sample should have a first nucleic acid reversibly attached to a first portion of an interior surface and a second nucleic acid immobilized on a second portion of the interior surface, particularly where the first nucleic acid is dry stored on the first portion and the second nucleic acid is coupled to an agarose film on the second portion, and where the first and second nucleic acids are complementary to first and second nucleic acid sequences of a marker.”, with the example of teachings of each cited references (see page 8-9 of the remarks)
This argument is thoroughly reviewed and fully considered but not found persuasive. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Kumar teaches a receptacle for a sample that has a first nucleic acid reversibly attached to a first portion of an interior surface and a second nucleic acid immobilized on a second portion of the interior surface; Kumar teaches dry storage of reagents used in sandwich assays on a first portion of an interior surface as well as use zones where capture reagents are attached to a solid phase (see figure 9c-d) at a second portion of the interior surface of the receptacle.  It would have been prima facie obvious to the ordinary artisan prior to the effective filing date to substitute nucleic acid targeting agents for the illustrated antibody targeting agents in the sandwich assay taught by Kumar at figure 9c-d because Kumar teaches that targeting agents can be antibody/antigen or nucleic acids and their complements and Cros specifically illustrates a sandwich assay which involves detection of a nucleic acid target with oligonucleotide detection and capture probes. Therefore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As described in the rejection, Kumar in view of Cros teaches the limitation of “the first and second nucleic acids are complementary to first and second nucleic acid sequences of a marker” (see the rejection).
	With regard to the argument directed to Cros, for not suggesting detection probe to be attached to the solid support that is required by the claim, this limitation is obvious over the teachings of Kumar in view of Cros as explained above.  
	With regard to the argument of Truex, Legendre and Afanassiev do not teach first and second nucleic acid complementary to first and second nucleic acid sequence of a selected marker, this argument is directed to performing sandwich-hybridization assay for nucleic acid detection which is addressed above in view of the teachings of Kumar and Cros.  (see the rejection above).
	With regard to agarose film, although Kumar does not reach using agarose film in the method, agarose is a well-known polymer used for surface coating to immobilize nucleic acid in prior art, as shown by Afanassiev. The skilled artisan would have found it obvious to have used agarose polymer for a solid phase hybridization assay, because agarose film is known for using covalent linking of oligonucleotides and widely used support material in molecular biology (see page 1 col 2 of Afanassiev). 
With regard to the claim 1, the claim only requires a kit that comprises a receptacle and a substrate, whereas the receptacle comprises recited components. These recited components of both receptacle and a substrate are taught by the cited references. 
The claim does not require the performance of these recited components. As described in the rejection, Kumar teach key limitations of the structural requirement of receptacle to make a kit to perform the assay in it. With the knowledge gained from the teachings of Kumar, Cros, Truex, Legendre and Afanassiev, the skilled artisan would have found it obvious to have created a recited kit having dry-stored nucleic acid on one part of interior surface and immobilized nucleic acid in agarose film on second part of interior surface that is capable of performing a nucleic acid hybridization assay. 
With regard to response directed to claim 9 for the teachings of Wang for not teaching agarose film, Kumar in view of Cros, Truex, Legendre and Afanassiev teach a nucleic acid that is coupled to an agarose film on a solid surface, as described above. 
Accordingly, the cited references teach the limitations of the claims, the rejection has been modified with the amendment; and the rejection is maintained. 

Conclusion

8.	 No claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634